Title: To Alexander Hamilton from David Strong, 7 September 1799
From: Strong, David
To: Hamilton, Alexander


Detroit [Territory Northwest of the River Ohio] September 7, 1799. “I received your favour of the 22d. July, and am pleased with the hopes of greater Uniformity in the Clothing in future. The Indians in this quarter seem much dissatisfied at the promises made them by the Secretary of War, that the Governor of the Territory should be at D’Etroit in the course of the present summer to redres any Complaints (many of which they have) which might be laid before him, and attend to the equal and Just distribution of their annual Presents.…”
